                               UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF RHODE ISLAND

RICHER GOSSELIN,                                     :
          Plaintiff,                                 :
                                                     :
v.                                                   :        C.A. No. 18-438WES
                                                     :
FEDERAL NATIONAL MORTGAGE                            :
ASSOCIATION,                                         :
          Defendant.                                 :


                                REPORT AND RECOMMENDATION

PATRICIA A. SULLIVAN, United States Magistrate Judge.

        On August 9, 2018, Plaintiff Richer Gosselin filed a pro se complaint and a motion for

leave to proceed in forma pauperis (“IFP”). ECF Nos. 1 & 2. The IFP motion was referred to

me. Because of Plaintiff’s IFP application, I conducted a preliminary screening of the case under

28 U.S.C. § 1915(e)(2)(B) and issued a report and recommendation (“R+R”). ECF No. 5; see

Gosselin v. Fed. Nat’l Mortg. Ass’n, C.A. No. 18-438WES, 2018 WL 4629248, at *1 (D.R.I.

Sept. 27, 2018). In the R+R, I highlighted deficiencies in Plaintiff’s pleading and recommended

providing Plaintiff leave to amend so he could fix those problems within thirty days. Gosselin,

2018 WL 4629248, at *2-3. I also noted that Plaintiff’s IFP application was deficient1 and

recommended that he be afforded a similar period to cure. Id. at *2. Plaintiff filed no objection

to the R+R and the time for him to do so has now passed. The R+R is currently pending before

the District Court.




1
 The critical second page of the form was missing. Through the filing of an “affidavit of exempt filing status,”
Plaintiff also relied on the unfounded proposition that his tribal membership alone exempts him from paying the
Court’s filing fee. This argument is without merit. Banks v. Bureau of Prisons, No. 5:07-CT-3037-H, 2010 WL
2232941, at *1 (E.D.N.C. June 3, 2010). He filed a similar “affidavit” with his new IFP motion. It will not be
discussed further.
        In the meantime, Plaintiff has filed an amended complaint and a second IFP motion.

ECF Nos. 6 & 7. The second IFP motion has been referred to me; unlike the first, it is complete

and establishes Plaintiff’s eligibility for IFP status. However, I have also reviewed the amended

complaint.2 I find it does not cure the deficiencies I determined were present in the original

complaint.3 The amended complaint has some minor changes; for example, it corrects previous

errors in interchangeably referring to Plaintiff as the Defendant, and vice versa. See ECF No. 6.

Nonetheless, Plaintiff’s submission is still “[s]prawling and internally confusing,” and it consists

almost entirely of superficial legal conclusions. Gosselin, 2018 WL 4629248, at *2. Most

importantly, apart from Plaintiff’s alleged tribal status, which is insufficient as a matter of law, it

still fails to state any plausible facts or viable legal theory for challenging the foreclosure of

Plaintiff’s property. These flaws are fatal, and it is not a court’s duty to “mine a lengthy

complaint searching for nuggets that might refute obvious pleading deficiencies.” Id. (citing

Neubauer v. FedEx Corp., 849 F.3d 400, 404 (8th Cir. 2017)).

        Based on the foregoing, I recommend that Plaintiff’s amended complaint (ECF No. 6) be

summarily dismissed for failing to state a claim due to its failure to cure the deficiencies

identified in the R+R. Consequently, I recommend denying Plaintiff’s IFP motions (ECF Nos. 2

& 7) as moot. Any objection to this report and recommendation must be specific and must be




2
 Because of Plaintiff’s pro se status, I have liberally construed his papers. See Hughes v. Rowe, 449 U.S. 5, 9
(1980); Haines v. Kerner, 404 U.S. 519, 520-21 (1972); Instituto de Educacion Universal Corp. v. U.S. Dep’t of
Educ., 209 F.3d 18, 23 (1st Cir. 2000).
3
  One additional deficiency must be mentioned – the amended complaint, like the original, mentions “Richere
Gosselin” as a possible second named plaintiff, who is described in the first sentence of the pleadings as “wife.”
ECF Nos. 1 at 1 & 6 at 1. However, only Plaintiff Richer Gosselin has signed the pleadings and therefore only he is
a party. As a pro se litigant, he cannot represent the interests of others. 28 U.S.C. § 1654 (“In all courts of the
United States the parties may plead and conduct their own cases personally or by counsel as, by the rules of such
courts, respectively, are permitted to manage and conduct causes therein.”); DRI LR Gen 205(a)(2) (“[a]n individual
appearing pro se may not represent any other party”). If an individual named Richere Gosselin believes she/he has a
claim, it must be stated either directly in a signed pleading or through an attorney admitted in this Court.

                                                         2
served and filed with the Clerk of the Court within fourteen (14) days after its service on the

objecting party. See Fed. R. Civ. P. 72(b)(2); DRI LR Cv 72(d). Failure to file specific

objections in a timely manner constitutes waiver of the right to review by the district judge and

the right to appeal the Court’s decision. See United States v. Lugo Guerrero, 524 F.3d 5, 14 (1st

Cir. 2008); Park Motor Mart, Inc. v. Ford Motor Co., 616 F.2d 603, 605 (1st Cir. 1980).


/s/ Patricia A. Sullivan
PATRICIA A. SULLIVAN
United States Magistrate Judge
November 1, 2018




                                                 3
